EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicole M. Bulman Reg. No. 59.421 on 12/13/2021.

The application has been amended as follows: 
	1. (Currently amended) An assembly for mounting a component of an exhaust treatment system to a support surface, the assembly including: 
	a mount, the mount being attachable to the support surface; 
	at least two brackets; and 
	at least two bracket fixings; 
	the mount defining at least two, substantially parallel mounting surfaces, the mounting surfaces being spaced apart along a length axis of the mount, each mounting surface extending in a respective adjustment plane substantially normal to the length axis; 
	each bracket having a respective clamping surface, each bracket being arranged in a use orientation with the respective clamping surface in opposed relation to a respective one of the mounting surfaces; 

	each bracket being independently adjustable in its use orientation to define a selected clamping position, the clamping position being variable in any direction in the respective adjustment plane; 
	each bracket fixing being operable to operatively engage the clamping surface of a respective one of the brackets with the respective opposed mounting surface to fix the bracket to the mount in the selected clamping position,
	 wherein, 
	and each contact surface defines an arc of a respective circle spaced by a radius from a respective centre point,
	 and the centre points of the respective circles are spaced apart in the reference plane so that each arc is contained in the circle of the other respective arc.

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-8 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746